Citation Nr: 1625168	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  02-13 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for inability to wear a partial prosthesis due to excisional biopsy associated with granulomatous, buccal sulcus, right side of mouth.  

2.  Entitlement to an initial rating in excess of 30 percent for nightmare disorder.

3.  Entitlement to an effective date prior to September 17, 2009, for the grant of service connection for nightmare disorder.

4.  Entitlement to an effective date prior to September 17, 2009, for the grant of a 20 percent rating for residuals of excisional biopsy, granulomatous, buccal sulcus, right side of mouth.

5.  Entitlement to service connection for pyloric obstruction, to include as secondary to nightmare disorder.

6.  Entitlement to service connection for peptic ulcer disease, to include as secondary to nightmare disorder.

7.  Entitlement to service connection for headaches, to include as secondary to nightmare disorder.

8.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for hypertension and, if so, whether service connection, to include as secondary to nightmare disorder, is warranted.  

9.  Entitlement to service connection for a wrist disorder, to include as secondary to residuals of the dislocation of the MTP joint of the right thumb and/or residuals of the facture of the base of MCP joint of the right little finger.  

10.  Entitlement to service connection for an ankle disorder.  

11.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Lori Chism, Attorney at Law


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran had active military service from February 1971 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in October 2001, January 2011, and December 2012 by various Department of Veterans Affairs (VA) Regional Offices (ROs).

The October 2001 rating decision, issued by the Jackson, Mississippi, RO, granted service connection for the inability to wear partial bridge, as secondary to excisional biopsy of granulomatous lesion of buccal sulcus of the right side of mouth, with a noncompensable rating, effective March 29, 2001; increased the rating for the Veteran's service-connected residuals of excisional biopsy of granulomatous lesion of  buccal sulcus of the right side of mouth to 10 percent, effective March 29, 2001; and denied service connection for heart disease and hypertension.  The Veteran appealed the assigned ratings for his service-connected mouth disabilities.  In December 2003, the Board remanded such claims for additional development. 

Thereafter, in a decision dated in February 2007, the Board denied the Veteran's claims for an initial compensable rating for the inability to wear a partial bridge and a rating in excess of 10 percent for appeals for residuals of excisional biopsy of granulomatous lesion of  buccal sulcus of the right side of mouth.  The Veteran subsequently appealed such denials to the United States Court of Appeals for Veterans' Claims (Court).  

In a Memorandum Decision issued in October 2008, the Court vacated and remanded that part of the February 2007 Board decision that denied the claim for an initial compensable rating for the inability to wear a partial prosthesis; and affirmed the Board's denial of a rating higher than 10 percent for residuals of excisional biopsy of granulomatous lesion of  buccal sulcus of the right side of mouth.  Consistent with the Court's Memorandum Decision, the Board remanded the claim of entitlement to an initial compensable rating for the inability to wear a partial prosthesis for additional development in June 2009. 

In the meantime, a January 2011 rating decision, issued by the Waco, Texas, RO, continued the 10 percent rating for the Veteran's service-connected residuals of excisional biopsy of granulomatous lesion of  buccal sulcus of the right side of mouth; denied service connection for posttraumatic stress disorder (PTSD), pyloric obstruction, peptic ulcer disease, headaches, a wrist disorder, an ankle disorder, and a low back disorder; continued the prior denial of service connection for heart disease/arteriosclerotic vascular disease (now claimed as coronary artery disease) and hypertension; and denied entitlement to TDIU.  The Veteran appealed each of these decisions.

Additionally, a December 2012 rating decision, also issued by the Waco RO, granted service connection for nightmare disorder (claimed as PTSD) with a rating of 30 percent, effective September 17, 2009; and increased the rating for the Veteran's service-connected residuals of excisional biopsy of granulomatous lesion of  buccal sulcus of the right side of mouth to 20 percent, effective September 17, 2009.  The Veteran entered a notice of disagreement with regard to the propriety of the initial rating assigned for his nightmare disorder, as well as the propriety of the assigned effective date for service connection for such disability and the assigned effective date for the increased rating for his mouth disability.  

Thereafter, in an August 2013 decision, the Board denied the issue of a rating higher than 20 percent for residuals of excisional biopsy of granulomatous lesion of  buccal sulcus of the right side of mouth, and service connection for arteriosclerotic vascular disease and a low back disorder.  The Board remanded the remaining issues of entitlement to an initial compensable rating for the inability to wear a partial bridge due to excisional biopsy; service connection for pyloric obstruction, peptic ulcer disease, headaches, hypertension, a wrist disorder, and an ankle disorder; and entitlement to TDIU; for additional development.  In this regard, the Board notes that such decision failed to address the fact that the claim for service connection for hypertension had been previously denied.  As such, the Board addresses such matter herein and, as the outcome is entirely favorable to the Veteran, there is no prejudice to him in the recharacterization of such claim.  These claims now return to the Board for further appellate review.

Additionally, in July 2015, the Veteran perfected his appeal with regard to the issues addressed in the December 2012 rating decision.  Therefore, such issues are also properly before the Board at this time. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issue of entitlement to an effective date prior to September 17, 2009, for the grant of service connection for nightmare disorder and whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension are addressed in the decision below.  The reopened and remaining claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  VA received the Veteran's original claim for service connection for a psychiatric disorder on September 17, 2009. 

2.  In a rating decision issued in December 2012, the RO granted service connection for nightmare disorder, effective September 17, 2009, the date of receipt of the Veteran's original claim for service connection.  

3.  In a final decision issued in November 2001, the RO denied the Veteran's claim of entitlement to service connection for hypertension.

4.  Evidence added to the record since the final November 2001 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for hypertension.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to September 17, 2009, for the grant of service connection for nightmare disorder have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

2.  The November 2001 rating decision that denied the Veteran's claim of entitlement to service connection for hypertension is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001) [(2015)].

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for hypertension is completely favorable, no further action is required to comply with the VCAA and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

With regard to his earlier effective date claim, Veteran was provided VCAA letters in November 2009, August 2010, and September 2010 that advised him of the evidence and information necessary to substantiate his underlying service connection claim as well as his and VA's respective duties in obtaining evidence in support of such claim.  Thereafter, in a December 2012 rating decision, service connection for nightmare disorder was granted, effective September 17, 2009.  Following the issuance of the rating decision, the Veteran entered a notice of disagreement as to the propriety of the assigned effective date.  

The Board observes that a claim for an earlier effective date for the grant of service connection is a downstream issue from the original award of such benefit.  Grantham v. Brown, 114 F.3d 1156 (1997).  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); see also Goodwin v. Peake, 22 Vet. App. 128 (2008) (the Court held that as to the notice requirements for downstream earlier effective date claims following the grant of service connection, "that where a claim has been substantiated after enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements").  In this case, the Veteran's service connection claim was granted and an effective date was assigned in the December 2012 rating decision on appeal.  As such, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Relevant to the duty to assist, the Board notes that relevant medical evidence was reviewed by the RO in connection with the adjudication of the Veteran's service connection claim.  However, pertinent to his effective date claim, as the Veteran has been assigned the earliest possible effective date under VA regulations, namely the date of receipt of his original claim for service connection, and his arguments on appeal are limited to his interpretation of governing legal authority, all pertinent information and evidence is already contained in the claims file.  There is no outstanding information or evidence that would help substantiate the Veteran's claim.  VA's General Counsel has held that in cases where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to provide notice of, or assistance in developing, the information and evidence necessary to substantiate such a claim under 38 U.S.C.A. §§ 5103(a) and 5103A.  See VAOPGCPREC 5-04 (June 23, 2004).  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.





II.  Earlier Effective Date Claim

In a rating decision dated in December 2012 the RO granted service connection for service connection for nightmare disorder, effective September 17, 2009.  The Veteran has appealed the effective date of this award.

Generally, the effective date for an award of service connection and disability compensation is the day following separation from active service, or the date entitlement arose if the claim is received within one year after separation from service; otherwise, for an award based on an original claim, a claim reopened after a final allowance, or a claim for an increase, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  

Prior to March 24, 2015, the VA administrative claims process recognized formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  38 C.F.R. § 3.151(a).  An informal claim may be any communication or action indicating an intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002).  See also 38 C.F.R. §§ 3.1(p), 3.155(a).  An informal claim must be written and must identify the benefit being sought.  See Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999) Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

The Board notes that the Veteran initially filed a claim for nonservice-connected pension benefits based, in part, on a psychiatric disorder, claimed as anxiety neurosis, in December 1978.  Such application, completed on VA Form 21-526, reflects that the Veteran was only seeking pension benefits.  In this regard, he drew a line through Items 27, 28, and 29, which only needed to be completed if he was claiming compensation for a disability incurred in service, and wrote "NSC" [nonservice-connected] across the section.  Consequently, such may not be construed as a claim for service connection for a psychiatric disorder. 

Rather, in correspondence received by VA on September 17, 2009, the Veteran filed his original claim for service connection for a psychiatric disorder, to include PTSD.  At such time, the Veteran claimed that his mental health disorder may be directly related to military service, or secondary to his service-connected conditions.  On VA mental health examination in October 2012, the examiner ascertained that the Veteran's symptoms did not meet the criteria for a diagnosis of PTSD but did meet the clinical criteria for a diagnosis of nightmare disorder that was at least as likely as not related to the Veteran's in-service trauma.  

Based on such evidence, in a rating decision issued in December 2012, the RO granted service connection for nightmare disorder, effective September 17, 2009, the date of receipt of the Veteran's original claim for service connection.  

While the Veteran may have experienced psychiatric symptomatology prior to September 17, 2009, and, in fact, has reported that such symptomatology was noticeable to a physician as early as October 1978, the effective date of an award of service connection is assigned not based on the date the Veteran claims the disability appeared or the date of the earliest medical evidence demonstrating the existence of such disability and a causal connection to service; rather, the effective date is assigned based on the date that the application upon which service connection was eventually awarded was received by VA.  See LaLonde v. West, 12 Vet. App. 377, 382-383 (1999).  

Prior to the Veteran's September 2009 correspondence, there is no unadjudicated claim for service connection for an acquired psychiatric disorder, and the claims file contains no communication, or record of any communication, that can be construed as a claim for service connection for such disability.  See Brannon, 12 Vet. App. at 35 (the Board is not required to conjure up issues that were not raised by the appellant).  Therefore, based on the above-stated facts and regulations, the Board finds that the legally correct date for the award of service connection for nightmare disorder is September 17, 2009, the date VA received the Veteran's original claim for service connection for a psychiatric disorder.  As such, the Veteran is not entitled to an earlier effective date and his claim must be denied.  

III.  Application to Reopen a Previously Denied Claim

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  From the date of notification of an AOJ decision, the claimant has one year to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

If new and material evidence is received during an applicable appellate period following an AOJ decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  38 C.F.R. § 3.156(c). The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  In making such a determination, new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In an October 2001 rating decision, the RO considered the Veteran's service treatment records, post-service treatment records, and an April 2001 VA examination report, and denied service connection for hypertension.  In reaching this decision, the RO noted that the Veteran's service treatment records were negative for complaints, treatment, or diagnosis of hypertension, and, while he did have a current diagnosis of such disorder, the evidence failed to show that such was diagnosed in service or within one year of service.

In November 2001, the Veteran was advised of the decision and his appellate rights. However, no further communication regarding his claim of entitlement to service connection for hypertension was received until September 2009, when VA received his application to reopen such claim. Therefore, the November 2001 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001) [(2015)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b); however, no additional evidence was received within one year of the issuance of the November 2001 rating decision.  Consequently, such regulation is inapplicable.

Similarly, while copies of service treatment records were submitted subsequent to the November 2001 rating decision, such are duplicative of those previously of record and considered in such rating decision.  Consequently, 38 C.F.R. § 3.156(c) is likewise inapplicable.

Since the RO's November 2001 rating decision, additional evidence consisting of new post-service treatment records, the Veteran's lay statements, and VA examination reports have been associated with record.  Importantly, as indicated previously, while the Veteran's claim for service connection for hypertension was previously denied on the basis that such was diagnosed in service or within one year of service, the newly received evidence includes a new theory of entitlement.  In this regard, the Veteran now contends that his hypertension is secondary to his service-connected nightmare disorder.  As such new theory of entitlement has triggered the need for additional VA examinations/opinions, the Board finds that such is not cumulative or redundant of the evidence of record at the time of the November 2001 decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for hypertension.  Therefore, the claim is reopened. 



ORDER

An effective date prior to September 17, 2009, for the grant of service connection for nightmare disorder is denied.

New and material evidence having been received, the claim of entitlement to service connection for hypertension is reopened. 


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened and remaining claims so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall, 11 Vet. App. at 271. 

With regard to the Veteran's claim for an initial compensable rating for an inability to wear a partial bridge due to excisional biopsy, in April 2001 he was afforded a VA examination, at which time the examiner, a medical doctor, recorded a finding that upon examination of the right upper buccal surface of the Veteran's mouth, there was a small bony spur over the buccal surface of the right upper gingival ridge approximately a millimeter in diameter.  The examiner stated that this was tender and would render the Veteran unable to wear a denture.

On VA examination by another examiner in February 2006, there was right infraorbital nerve distribution which the examiner opined to be 50 percent anesthetic.  The examiner (a doctor of dental surgery and staff oral surgeon at VA) also reported that there was a painful dysesthetic component to the nerve injury; that the right buccal branch VII was weak to moderate incomplete; and that the painful dysesthesia of the right infraorbital nerve precluded removable prostheses.

In April 2006, the RO asked the February 2006 examiner to provide an opinion as to whether or not the masticatory surface could be replaced by a prosthesis.  In response, in an April 2006 addendum to the February 2006 VA examination, the examiner opined that, on review of the Veteran's panoramic radiograph and the February 2006 examination, a removable partial denture would adequately replace the masticatory surface of the Veteran's partially edentulous maxilla.

Based on this evidence, in a February 2007 decision, the Board denied the Veteran's claim for a compensable rating, and he appealed the Board's decision to the Court.  In a Memorandum Decision issued in October 2008, the Court determined that the Board had failed to address or reconcile the apparent conflict between the two similar opinions contained in VA examinations of April 2001 and February 2006, and the later April 2006 addendum to the February 2006 examination report; and then vacated and remanded the issue to the Board for further development consistent with its decision.

In June 2009, pursuant to the Court's October 2008 Memorandum Decision, the Board remanded the issue of an initial compensable rating for inability to wear a partial prosthesis in order to arrange for a review of the claims file by the VA examiner who examined the Veteran in February 2006 for his dental/oral condition and provided the April 2006 addendum to that examination.  Specifically, that VA examiner was asked to provide an opinion to clarify and/or reconcile the apparent conflict between (1) the two consistent opinions found in the April 2001 and February 2006 examination reports, respectively, that the dental/oral condition would render the Veteran unable to wear a denture, and that the painful dysesthesia of the right infraorbital nerve precluded removable prostheses; and (2) the conflicting opinion contained in the April 2006 addendum, that a removable partial denture would adequately replace the masticatory surface of the Veteran's partially edentulous maxilla.  In addition, the examiner was asked to provide an opinion as to which of the following two conditions result from the Veteran's service-connected residuals, excisional biopsy, granulomatous, buccal sulcus, right side of mouth: (i) teeth loss for which the loss of masticatory surface can be restored by suitable prosthesis; or (ii) teeth loss for which the lost masticatory surface cannot be restored by suitable prosthesis; and if so, which teeth are so involved.  

As noted by the Board in the August 2013 remand, the VA examiner who conducted the February 2006 examination issued an addendum opinion in January 2010.  At the outset, however, the examiner qualified himself as an oral and maxillofacial surgeon rather than a prosthodontist, subtly suggesting that a prosthodontist would be more qualified to answer the specific inquiries posed in the Board's June 2009 remand.  He then simply explained that his previous conclusion that a painful dysesthesia precluded the use of removable partial dentures was based upon his understanding of neuropathic/dysesthetic pain and removable partial denture use.

As such, the Board found in the August 2013 remand that the January 2010 VA addendum opinion clearly failed to adequately answer all of the inquiries posed by the Board in its June 2009 remand.  The examiner, by his own admission, was an oral and maxillofacial surgeon who was perhaps not equipped with the specialized knowledge to answer such questions.  Consequently, the Board remanded the matter for an addendum opinion addressing the Board's original inquiries to be offered by an appropriate VA examiner with adequate training in the field of prosthetic dentistry.

However, at such time, it does not appear that the Board considered an April 2012 VA examination conducted by the February 2006 VA examiner.  However, upon review of such examination report, it does not appear that the Board's inquiries were addressed.  Therefore, remand of this matter for compliance with the Board's August 2013 directives is accordingly warranted.   

As for the claim for service connection for hypertension on a direct basis, in August 2012, a VA examiner averred "the SMR's are silent regarding hypertension. This condition was not identified while in the service. Therefore, it is unlikely that the Veteran's current hypertension is etiologically related to his military service."  However, a service (dental health) record dated in August 1972 reflects that the Veteran reported experiencing high blood pressure.  Therefore, a remand is necessary in order to obtain an addendum opinion that includes consideration of this in-service medical evidence.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that the duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one"); see also Caffrey v. Brown, 6 Vet.App. 377, 381 (1994) (holding that the examiner "must consider the records of prior medical examinations and treatment in order to assure a fully informed examination").  

As for service connection for a wrist disorder, in its January 2011 rating decision the RO denied the claim for a wrist disorder on the grounds that service treatment records show no findings or treatment for a wrist condition.  Additionally, on VA examination in August 2015, the examiner averred that he could find nothing about either wrist in service treatment records, so a wrist disorder was less likely than not related to service.  However, service treatment records dated in September 1971 clearly show that the Veteran was casted from the right forearm to the right hand, so the Veteran's right wrist was clearly involved in this intervention and the examiner's opinion is consequently based on an inaccurate factual premise.  Moreover, the examiner did not opine, as requested by the Board in its August 2013 remand, as to whether the Veteran's right wrist disorder is aggravated by his service-connected right thumb disability and/or his service-connected right little finger fracture disability.  Stegall v. West, 11 Vet. App. 268 (1998).  A remand is therefore necessary in order to obtain an addendum opinion that includes consideration of this in-service medical evidence in accordance with Green and Caffrey, and addresses the issue of whether the Veteran's right wrist disorder is aggravated by his service-connected right thumb disability and/or his service-connected right little finger fracture disability.     

As for the claim for service connection for an ankle disorder, in its January 2011 rating decision, the RO noted that the Veteran was claiming that he had sustained an ankle injury during an incident with military police while in service, but then denied the claim on the grounds that there was no record of any ankle disorder in the service treatment records.  Additionally, on VA examination in August 2015, the examiner averred that there was "nothing found in [the service treatment records] about an ankle condition" so the Veteran's current left ankle disorder was less likely related to service.  However, service treatment records clearly show that, in February 1971, the Veteran reported for emergency medical care after a fall down stairs with complaints of a "twisted ankle;" that the diagnosis was left ankle sprain; that the Veteran was placed on profile secondary to the ankle; and that intervention included crutches and an ace wrap.  As the August 2015 opinion is based on an inaccurate factual premise a remand is necessary in order to obtain an addendum opinion that includes consideration of this in-service medical evidence.  Green, supra; Caffrey, supra.    

The Board further finds that a remand is also necessary in order to obtain outstanding records from the Social Security Administration (SSA).  In this regard, during a November 1992 VA examination the Veteran reported that he was receiving Social Security disability benefits.  While such was reported in connection with his examination for a low back disorder, it is not entirely clear as to which disabilities such records may address.  Furthermore, while it appears that such were subsequently converted to retirement benefits, it is possible that the SSA holds records which, although not binding on the VA, may be relevant to the Veteran's remaining claims so VA is obligated to attempt to obtain those records.  See 38 U.S.C.A. §5103A(c)(1)(C); 38 C.F.R. §3.159(c)(2); Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  Additionally, while on remand, the record should be updated to include VA treatment records dated after July 14, 2015.  Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Sullivan v. McDonald, 815 F.3d 786, 791 (2016).  The AOJ should also provide the Veteran an opportunity to identify any outstanding private treatment records referable to the remanded claims and, thereafter, all such records should be obtained.  

As for the appeal for TDIU, the Veteran claims that he is unable to work due to his service-connected disabilities.  At this time he does not meet the schedular threshold for a TDIU under 38 C.F.R. § 4.16(a); however, this could change depending on the outcome of his pending appeals for service connection for pyloric obstruction, peptic ulcer disease, headaches, hypertension, an ankle disorder, and a wrist disorder, and for a higher rating for his service-connected psychiatric and oral prosthesis disabilities.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Therefore, consideration of a grant of TDIU must be deferred pending the outcome of these claims.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.  A request for VA medical records dating from July 15, 2015, must be made.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Any determination pertinent to the Veteran's claim for SSA disability benefits, as well as associated medical records, should be obtained from SSA and associated with the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Arrange for a review of the claims file by an appropriate VA examiner with adequate training in the field of prosthetic dentistry.  The examiner should review the claims file, and if deemed necessary to answer the questions below, arrange for examination of the Veteran's service-connected dental/oral condition affecting the ability to restore lost masticatory surface by suitable prosthesis.  

The examiner should particularly review and comment on the April 2001 and February 2006 examination opinions; the April 2006 addendum opinion; and the January 2010 and April 2012 addendum reports.  

After the review, the examiner is requested to provide an opinion to clarify and/or reconcile the apparent conflict between (1) the two consistent opinions found in the April 2001 and February 2006 examination reports, respectively, that the dental/oral condition would render the Veteran unable to wear a denture, and that the painful dysesthesia of the right infraorbital nerve precluded removable prostheses; and (2) the conflicting April 2006 addendum opinion that a removable partial denture would adequately replace the masticatory surface of the Veteran's partially edentulous maxilla. 

The examiner should also provide an opinion as to which of the following two conditions result from the Veteran's service-connected residuals, excisional biopsy, granulomatous, buccal sulcus, right side of mouth disability: 

(i) teeth loss for which the loss of masticatory surface can be restored by suitable prosthesis; or

(ii) teeth loss for which the lost masticatory surface cannot be restored by suitable prosthesis; and if so, which teeth are so involved. 

All opinions expressed must be accompanied by a complete rationale.    

4.  Submit the issues of service connection for hypertension, a wrist disorder, and an ankle disorder to an appropriate medical professional for an addendum medical opinion.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

After review of the record, to specifically include all of the service treatment records, the examiner should opine as follows:

a) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hypertension had its onset during service, or is otherwise related to service, to include his report in an August 2012 health questionnaire in which he reported high blood pressure?

b) Is it at least as likely as not (i.e., a 50 percent or greater probability) that a current left or right ankle disorder began during service or is related to any incident of service, including the left ankle sprain described in service treatment records?

c) Is it at as least as likely as not (i.e., a 50 percent or greater probability) that a current left or right wrist disorder began during service or is related to any incident of service, including the cast over the Veteran's right wrist during service.  

If it is determined that a current wrist disorder is not directly related to service, opine as to whether it is at least as likely as not that the wrist disorder is

i. caused by the Veteran's service-connected right thumb disability and/or his service-connected right little finger fracture disability; or
ii. aggravated by the Veteran's service-connected right thumb disability and/or his service-connected right little finger fracture disability.

All opinions expressed must be accompanied by a complete rationale.    

5.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


